OFFICE     OF THE ATTORNEY    GENERAL    OF TEXAS
                              AUSTIN
~a.NMN
ATWUU-




    Bon. lkm A. Orarm
    county Auditor
    afcL8nnsn comty
    vaoo,   Taxar




    whsmln
    county In oonn4otid with &tlill4 f5139, RmTlaad civil
    Btatutea,    1925; ,X+-N
                         \~ nqulriyartSoularly ~8 to
    (1) whstbr-.6r pot'distSlot jtulg4in&ma courtr al-a
    located fn$faLknnan Uounty are entitle6 to $1,500
    addltlon8lkuilkal   aaldrlrS~.~ortheir arrvlo4a as
    megbere or thq County Juvenllo Board$ (2) if t&a
    distal-+ Judgis a- WitLo&      to euoh eomponsation,
    irod Matifbeglnklne\date.ohoult8the ralariw be oal-
                                   judgee am ent Itled to
                                  ~ofma3a#lonor*11oourt
                                        aisomtion   In dr-
                                        paymant.
                                          t&r populat%on oi
                                           1930
                                              44~~3, tea,
    In robtplnwbsra, 98,000. Rut tha United Stataa
    orriotii-c4nsu~   Of I.940 ahowe the popu3atlon Of
    XaLaman ,Couaty tagbe 101,824. IQrth4r, ,that th
    19~~3census rlgurer ror MoLsnnan county wem pub-
    llehad by the 04~4~4 tliatritdi  sup4rYleor on or
    about June 28, 19&O, and that imnwllatsly follow-
    ing the publiaatioa    of therm oanaua figures, prs-
    llainary dimuseione warn entered into and plane
    Hon. Tom A. Craven,   pqs   2



    nude by the dlatriot 'judgesarr4otea, and the county
    Judgr or MoLennan cgunty, relativr to the runotioniug
    or a county 31~4nllr   board for YoLennan Gountr a4 pro-
    vided under Artiols   5139) R&sd    Civ,llStatutes, and
    the euooeediag,artlolrs. Tbat on August 26, oitloers
    of such boara were dasignatod and other organization
    details attended to ~with all al&lb14 membrrr of th4
    board psrtlo ipatlxq.
              Art.10145139, Rsvisrd Civil Statutrs of Texae,
    1925, reads aa.follonst
              "IIIany county having a~population of
         on4   imnar4ath0ue8ta a. or fmr, 8 ccord ing to
         the preoedln& Federal oen8utv,the judge6 ot
         the aeveraLdiatrlot and oriixlualdistrict
         court6 of suoh oounty, ~togetherwith the
         ocmnty judge of auoh oouatp~,are hereby
         oonstitut4a a Juvsnile Board ,ror-such
         oounty. The annual salary of.eaoh of,the
         judges of the oivllaad oriiniualdistrlot
         court8 or euoh oounty a8 members or..aald
         board ahall be $L~fOO~5.uaddition to that
         paid the othar distrlot judges of the state,
         said additional salary to be paid monthly
         out or the general funds oi such oounty,
         upon the order of the commieslouers o0urt.4
              ie have oarefal~y studied the above atatute
    and have mad4 a march or the authoritfas nhloh beer
    upon the aub$aotmattor in OOutroVeray, and ws have
    particularly searoh4d.the droieiona and opinions~oi the
    auperlor courts nlative to their citings upon tb
    constitutionality and application of the .above quoted
    statute. W4 have,-foundthe leading cas4lu Taxes to
    be that of Jones v. Alexander, 59 S. W. (26) 1080,
    OphiCSI by hudg4 Sharp Of the Cbti~SiOn Or AppWti
    and adoptedby.the Supreme Court of Texas.
                We quote from that opinion a8 followa:




.
                                                   .-
                                                        604




Hon. Tom A. Craven,   page 3


          (at page 1082)
            Wsing the plain lauguage or the
     Constitution, which provides that the
     dlstriot court shall have ‘orl~lual
     jurisdiction   and gemral oontrol over
             tinors under auoh raguletlons as
     46; ie prescribed by law, * a8 a basis upon
     which to plent the validity of artlole
     5139 et seq., which isposee eaaltioual
     duties upon district judges in oertain
     counties for whioh extra compensation
     will be allowed, and when coneidarea
     in connadtilonwith the stvuylagis1ative
     aots Imposing many othsr duties not striat-
     ly judicial   upozidistrict judges ena the
     decisions or our ccurts bearimz uoon t&la
     question, we ,are unable to find shy sound
     reason for holding that this Oat oontra-
     venes section 40 of artiol~e16 of the
      ocstitution or of ang other provision
     of the Constitutlon.l*(Our enphasie)

          (at pega 1083)
            *The Ccustituticn has pLa06a no
     liaitation   upon the LeCiBlature as to the
     amount of salaries to be paid district
     juagee. frh6rer0m. tttsLe@slatura has
     a right to ‘cam anysot lowaring or raising
     tha salarlee of dlstriot judgea. In rixing
     the amount of mch salarles, the Legisla-
     tura map t&e into consideration the popu-
     lat ion and size of t\e county, ite taxable
     valuat3,3na the gsnaral conditions existing
     therein. The Legislature in this instanoe
     h&s men fit to plaoe certain additional
     duties upon the district judges In certain
     counties and ha8 allowed extra oompensatlon
     ror suoh service. In doiug this, the Legis-
     lature acted clearly within its ooGetitu-
     tional pmars.     Clark v. FInlay, 93 Tax.
     171, 54 3. V. 343, 346.*
Hon. Tom A.   Craven, page 4


          Subsequent to the date that the c.a~eof
Joues v. Alexadder was passed upon by the Commla-
sion of Appeals .or Texan au? therearter adopted by
the Texas Supreme Court, the case of Holland v.
;Bgr;g C,oule~(103 S. W. (26) 1067) waa appaaled
             of Civil AppeaLa ror the Ffret Supreme
Judicial Diatrlct of Texas at Galveston, Texas. The
Rolland odse involved the quamtion of whether or not
a especial dlstriot judge” would be entitled to re-
cover in addition to the regular pay of the dietrlct
judge an additional amount of money as a member of the
Juvenile Board upon a per diem basle under authority
of Article 6821 of the Revised Civil Statutes. Thl~
case netiesaarilyInvolved the construction of Artiole
5139, Revised Civil Stetutea, in conneotlon with
Article 6821,.
          During the time the Holland oaae .WM pending            :
in the Blret Court of Civil Apma        certlded~ quea-
tlon was aubxltted fran that oourt to the Supreme Court  ‘,   I
pertinent to the questions involved in that controversy.
Judge Gerinan,a nember or the Oommlaslon of Appeals, in
Ns opinion, whlah was aubeequently adopted bJr the
Suprenm Court of Texas, in detemltig    the questlom          ~i
presented to the ,aourt, wrote as followe:
          (102~s. W. (Zd) ~196;at page 197)
          “. . . We think thawquestion le
   ~..
     settled by the plain,lanwage or the      \
     atetute (Artlole 5139, Revised Civil
    Statutes) In light of the dealsion la
     the aase of Sonee v. Alexander, . . .
   ,~(parentheeeafours)
          “The oonstltutionalltg of this
     artic&e was upheld In thr case of Jones
     v. Arexander, supra.~ The underlying
     prlnclpln up03 whlcb the law was sustained
     was the right of the Legislature to Xrnpoee
     upon distrlat.judgea additional duties and
     labors, not judicial in charaoter, and be-
     oause of suoh Imposed addltional dutlee to
     increase their .salarieein a mauuer Oonmelb
                                                              606
.




    Hon. Ton A. Craven, pagr 5



        surata &th ihe aerriaes to be periomed.
        The languagg of tbs opinion olearlp indl-
        aates th’atthe statute was construed ee
        eetabliahing t&s annual salarle8 of dlrr-
        triot,5udger In oountiea having a 5uvenllr
        board at a sum $1,500 psr year higher than
        the salaries  paid judgea who were not
        members of such a board; and not 80 mera
        addltbnal oonpenaatlon paid to euoh
        jadgas ror servlcse as members of the 5uvcrn-
        ,110 board. It aee!nato be the,olear import
        or the tatatuteto fix one ealary of euoh
        judges anKnot merely to per .themthe salary
        paid other judges and in add.ltlonto pay
        them ooapensation ot $1,500 per year for
        aotlng as meabere ot the $menlle board.
        Viethink the purpoee~was not to pay thea
        $1,500 aa members or,the juvenile,board,
        but to inoreaae their salaries $1,500 per
        year became of the addltlonal duties and
        labors. Thice$1,500 la a part of their pay
        as dlstrlot judgS&    Thla being true, It
        followa that under article 6821 the special
         judge Is entltle,dto receive the *sane pap’~
        am the regular district judge In whose be-~
        halt he 8erves.”
              Thersrore, In light of the,wording of the
    atatuta aul the holdings or the Supreme Court or Texas
    relevant to Its applloation, and the facts preeentrd to
    us showing tha,tMoLeman -Countyla now a County with a
    population In exceaa or 100,000 persona, we aacordlngly
    advise you a$ follows:
              1. In anawer to your flret queetlan, you
    are advlsei,.thatIt is the oplnlon of ,&his depertmnt
    that the additional suniot’$l,500 per year should be
    allowed the regular judges of MoLeman County.
              2.  ThL department haa held in lte opinion
    No. O-2337 addressed to the Hon. E. 0. Moaely, Clvfl
    Dlstrlot Attorney,~,Dallaa,Taxas, thet the 1960 oear3ua
    .




        Hon. Tom A. Crevan, page 6


        would bscose controlling when the figures were oom-
        Filed sod ziade available to tha wbllo.   It lm there-~
        fore tke oplqlon ot this department that tha Dlatriot
        Judges of LloLennab County era entitled to such coapen-
        saticn    beglnnlag  ae of the date that   ZiTdoLennen
                                                             County
        quallfled    under the etetuta  aa being   a county %evlng
        a population     of one hundred thousend   or over,*

                   3. It is the opinion or this depmrtrnt     that
        the Comiisoioner’s Court cr KcLsnnaa County has no
        legal~basis ror sxeroir?w a disars&ioa in datamining
        nhetber or not to order the pmyment or the edditlonel
        mount   specified   In tim   statute.

                   Trusting   thet the above    estltvfaatorll~   enewera
        your queetlan.9,  -we are,


8